               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

RICK RICHARDS and
ERNEST RICHARDS, II,

          Plaintiffs/
          Counter Defendants,

v.                                         Civil Action No. 1:18-CV-158
                                                        c/w 1:18-CV-157
                                                          (Judge Kleeh)

OCTANE ENVIRONMENTAL, LLC, an
Ohio limited liability company,
TERENCE SEIKEL,
CRAIG STACY, and
JOSEPH SEIKEL,

          Defendants/Counter Claimants/
          Third-Party Plaintiff/Counter Defendant,

v.

JASON RICHARDS,
AMANDA HUNT,
AARON GILES, and
JACOB RICHARDS,

          Third-Party Defendants/Counter Claimants
          against Octane Environmental, LLC.


               MEMORANDUM OPINION AND ORDER DENYING
        MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

     Pending   before   the   Court   is    a   Motion   to   Dismiss   the

Counterclaims of Octane Environmental, LLC [ECF No. 74]. This

Motion was amended at ECF No. 93 based on a technical omission in

the original motion. For the reasons discussed below, the Court

denies the Motion.
RICHARDS V. OCTANE                                         1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
        MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

                       I.    PROCEDURAL HISTORY

     On July 17, 2018, Rick Richards and Ernest Richards, II

(together, “Plaintiffs”) filed separate but related suits in the

Circuit Court of Harrison County, West Virginia, against the

Defendants, Octane Environmental, LLC (“Octane”), Terence Seikel,

Craig Stacy, and Joseph Seikel (together, “Defendants”). On August

16, 2018, the actions were removed to the Northern District of

West Virginia. ECF No. 1. On August 23, 2018, Defendants filed an

Answer to the Complaint. ECF No. 7. On November 15, 2018, the

Honorable Irene M. Keeley, United States District Judge, entered

an   order   consolidating   the   two   cases   through   the   pretrial

conference and designating 1:18-CV-158 as the lead case. ECF No.

17. On December 3, 2018, the case was transferred to the Honorable

Thomas S. Kleeh, United States District Judge.

      On January 16, 2019, the Court granted Defendants leave to

file a third-party complaint against Amanda Hunt, Aaron Giles,

Jacob Richards, and Jason Richards. ECF Nos. 36, 37. On January

28, 2019, the Court granted Defendants leave to amend their Answer

to include Counterclaims against Plaintiffs. ECF Nos. 47, 48.

Defendants filed the Counterclaims on February 18, 2019. ECF Nos.

51, 52. On April 1, 2019, Plaintiffs filed a Motion to Dismiss the

Counterclaims, which is ripe for consideration and the subject of


                                    2
RICHARDS V. OCTANE                                        1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

this Memorandum Opinion and Order. ECF No. 74. On April 17, 2019,

Plaintiffs filed an Amended Motion to Dismiss the Counterclaims

based on a technical oversight in the original motion. ECF No. 93.

                        II.   FACTUAL BACKGROUND

     In    the   Counterclaims   against   Ernest   Richards   and   Rick

Richards [ECF Nos. 51, 52], Octane alleges the following set of

facts, which the Court regards as true for purposes of the Motion.

     A.     Ernest Richards

     In October 2017, Octane hired Ernest Richards to work in its

Water Transfer Department. CCER, ECF No. 51, at ¶ 1. 1 In December

2017, Blue Ridge Mountain Resources awarded Octane its first

significant water transfer job. Id. ¶ 2. It was at the Farley pad

in Ohio. Id. Ernest Richards and Delbert Hickman supervised and

executed the job between December 12, 2017, and December 29, 2017.

Id. Octane did not fully complete the job at the Farley pad and

was asked to leave the site. Id. ¶ 3. Ernest Richards and Delbert

Hickman, while using Octane’s equipment, personally completed the




1  For purposes of this Memorandum Opinion and Order, the
Counterclaim against Ernest Richards will be referred to as “CCER,”
and the Counterclaim against Rick Richards will be referred to as
“CCRR.” Paragraph numbers refer to the paragraphs within the
Counterclaims themselves, beginning on page 8 of ECF No. 51 and
page 12 of ECF No. 52.
                                    3
RICHARDS V. OCTANE                                           1:18-CV-158

                MEMORANDUM OPINION AND ORDER DENYING
         MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

job and received compensation in their personal capacities. Id.

¶ 4.

       On April 1, 2018, Octane implemented an employee handbook.

Id. ¶ 5; CCRR, ECF No. 52, at ¶ 5. Section four (4) of the handbook

provides, “Employees may not use company systems in a manner that

is   unlawful,   wasteful   of   company   resources,   or   unreasonably

compromises employee productivity or the overall integrity or

stability of the company’s systems.” CCER, ECF No. 51, at ¶ 6;

CCRR, ECF No. 52, at ¶ 6. Nothing in the handbook authorizes

employees to delete information and/or files from Octane-provided

laptop computers. CCER, ECF No. 51, at ¶ 7; CCRR, ECF No. 52, at

¶ 7. Section 4 also provides that “employees must never use their

position with the company, or any of its customers, for private

financial gain to advance personal financial interests, to obtain

favors or benefits for themselves, members of their families or

any other individuals . . . .” CCER, ECF No. 51, at ¶ 8; CCRR, ECF

No. 52, at ¶ 8.

       On or about May 1, 2018, Ernest Richards began working at

Water Transfer Solutions, LLC, a competitor of Octane. CCER, ECF

No. 51, at ¶ 9. He never informed Octane by written notice that he

was ending his employment with Octane. Id. ¶ 10. On May 11, 2018,

Octane terminated Ernest Richards from employment. Id. ¶ 11. He


                                    4
RICHARDS V. OCTANE                                     1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

received wages and medical benefits through May 11, 2018. Id.

¶¶ 12, 13. Ernest Richards possessed and used Octane’s company-

provided truck through May 11, 2018. Id. ¶ 14. He continued to

possess Octane’s company-provided credit card through May 11,

2018, and charged $640.61 to the card between May 1, 2018, and May

11, 2018. Id. ¶ 15. Around Friday, May 11, 2018, Rick Richards

instructed and/or advised Ernest Richards to delete data and/or

information from Ernest Richards’s Octane-provided laptop computer

or otherwise erase certain information maintained on the computer

(and how to do it). Id. ¶¶ 16, 17; CCRR, ECF No. 52, at ¶¶ 10, 11.

On or about May 11, 2018, Ernest Richards deleted confidential

and/or trade secret information from his Octane-provided laptop.

CCER, ECF No. 51, at ¶ 18.

     B.     Rick Richards

     In July 2016, Octane hired Rick Richards as its general

manager. CCRR, ECF No. 52, at ¶ 1. During his period of employment

with Octane, Rick Richards misrepresented himself to some of

Octane’s suppliers and customers as a partial owner of the company.

Id. ¶¶ 2, 3. While Rick Richards was employed by Octane, he

installed and maintained a program on his Octane-provided laptop

that allowed him to immediately delete the contents of the computer

by pushing a few keystrokes. Id. ¶ 9.


                                  5
RICHARDS V. OCTANE                                                     1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

     On    May   13,    2018,    Rick    Richards      emailed      his   letter   of

resignation to Terence Seikel. Id. ¶ 4. Before he did so, he

provided    Ernest     Richards     with       software,    information,      and/or

instructions on how to delete data and/or information from Ernest

Richards’s Octane-provided laptop (and then instructed him to do

so). Id. ¶¶ 10, 11. On or around May 11, 2018, Rick Richards

provided    Amanda     Hunt,     Aaron   Giles,       and   Jacob    Richards     with

information about how to do the same. Id. ¶¶ 12, 14, 16. He then

instructed and/or advised them to do so. Id. ¶¶ 13, 15, 17.

     Between May 7, 2018, and May 10, 2018, Rick Richards connected

a WD Easystore device to his Octane-provided laptop and transferred

proprietary and/or confidential information from the laptop to the

device. Id. ¶¶ 18, 19. Before submitting his notice of resignation

at Octane, Rick Richards solicited the following employees to work

for a competitor: Aaron Giles, Jason Richards, Amanda Hunt, Jacob

Richards,    Rudys     Banegas    Bonilla,      Olmy    Chavez      Galeas,   Anthony

Curry, Dalton Davis, Michael Jordan, Sixto Melendez, Fredis Moran,

Khamtu     Phommalinh,     Julio     Rocha,        Somphanh      Phongsa,     Samane

Visethsounethone, Xay Xayavongsack, Somchai Khunthawat, Salvador

Cortes-Aboitez,      Sid   Mahathirash,         and   Somphiane      Khiaosoth.    Id.

¶ 20.




                                           6
RICHARDS V. OCTANE                                           1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
        MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

                         III. STANDARD OF REVIEW

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     A motion to dismiss under Rule 12(6)(b) tests the “legal

sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009). A court should dismiss a complaint if it does

not contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). Plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft   v.   Iqbal,   556   U.S.   662,   678   (2009).   The   factual

allegations “must be enough to raise a right to relief above a

speculative level.” Twombly, 550 U.S. at 545. The facts must

constitute more than “a formulaic recitation of the elements of a


                                      7
RICHARDS V. OCTANE                                         1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

cause of action.” Id. at 555. A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).

                            IV.    DISCUSSION

     Defendants bring the same three counterclaims against Rick

and Ernest Richards: (I) Breach of Duty of Loyalty; (II) Violation

of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; and (III)

Civil Conspiracy. Plaintiffs have moved to dismiss all three. The

Court will discuss each in turn.

     A.     Count I (Breach of Duty of Loyalty)

     At this stage in the proceedings, the nature of the employment

relationship    between   each    Richards   Plaintiff   and   Octane   is

uncertain. 2 The Court lacks sufficient information to find as a

matter of law that Defendants have failed to state a claim to

relief that is plausible on its face. All parties, are, of course,

welcome to seek judgment under the weighty but less onerous Rule


2 Similar to this Court’s findings in its Memorandum Opinion and
Order Denying Motion to Dismiss with Prejudice and Denying Motion
for Summary Judgment Without Prejudice, ECF No. 167, given the
factual allegations made both in the Amended Complaint and
Counterclaims, the Court finds disposition of any of those claims
at the 12(b)(6) stage to be premature, as this Court cannot
conclude that either pleading lacks “enough facts to state a claim
to relief that is plausible on its face.” Twombly, 550 U.S. at
570.
                                     8
RICHARDS V. OCTANE                                                 1:18-CV-158

                    MEMORANDUM OPINION AND ORDER DENYING
             MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

56 standard at summary judgment stage. At the 12(b)(6) stage,

however, the Court denies the Motion to Dismiss as to Count I

(Breach of Duty of Loyalty) for both Rick and Ernest Richards.

        B.     Count II (Computer Fraud and Abuse Act, 18 U.S.C. § 1030)

      The Computer Fraud and Abuse Act (“CFAA”) is “primarily a

criminal statute designed to combat hacking.” WEC Carolina Energy

Sols.    LLC     v.    Miller,   687   F.3d   199,   201    (4th   Cir.    2012).

Nevertheless, “a violation of any of the statute’s provisions

exposes the offender to both civil and criminal liability.” Id.

The Fourth Circuit has written:

               Among other things, the CFAA renders liable a
               person who (1) “intentionally accesses a
               computer without authorization or exceeds
               authorized        access,       and      thereby
               obtains . . . information from any protected
               computer,” in violation of § 1030(a)(2)(C);
               (2) “knowingly and with intent to defraud,
               accesses    a    protected    computer   without
               authorization, or exceeds authorized access,
               and by means of such conduct furthers the
               intended fraud and obtains anything of value,”
               in   violation    of   §   1030(a)(4);  or   (3)
               “intentionally accesses a protected computer
               without authorization, and as a result of such
               conduct,      recklessly     causes    damage[,]
               or . . . causes damage and loss,” in violation
               of § 1030(a)(5)(B)-(C).

Id.

      In     Miller,    a   company    that   provided     specialized    welding

services sued one of its former employees after he resigned. Id.


                                         9
RICHARDS V. OCTANE                                                 1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

at 202. The company alleged that before the employee resigned, he

downloaded the company’s proprietary information. Id. at 201. The

employee then allegedly used the information — 20 days after he

resigned — in a presentation he made on behalf of the company’s

competitor.    Id.    at   201.   The    company        alleged   violations   of

§ 1030(a)(2)(C), (a)(4), (a)(5)(B), and (a)(5)(C), all of which

require    that   a   party   either         accessed    a   computer   “without

authorization” or “exceed[ed] authorized access.” Id. at 203.

Therefore, the court focused on analyzing those two concepts.

     The Fourth Circuit took a narrow approach in defining these

phrases. It wrote that an individual “accesses a computer ‘without

authorization’ when he gains admission to a computer without

approval.” Id. at 204. He “‘exceeds authorized access’ when he has

approval to access a computer, but uses his access to obtain or

alter information that falls outside the bounds of his approved

access. Notably, neither of these definitions extends to the

improper use of information validly accessed.” Id. (citations

omitted and emphasis added). Because the complaint focused on the

improper use of the information rather than the employee’s lack of

authorization or his exceeding authorization, the court affirmed

the district court’s dismissal of the claim. Id. at 207.




                                        10
RICHARDS V. OCTANE                                              1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
        MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

     Because   it   is   undisputed    that   Rick   Richards    and   Ernest

Richards were authorized to access their Octane-provided laptop

computers, 3 and because their actual use of the information is

irrelevant under the CPAA according to Miller, the issue before

the Court is whether Defendants have sufficiently pled that the

Plaintiffs   exceeded    their   authorized    access   to    their    Octane-

provided laptops. Unlike in Miller, Defendants have pled that Rick

Richards and Ernest Richards exceeded their authorized access. 4 In

the Counterclaim against Rick Richards, Octane argues that he

exceeded his authorized access by installing and maintaining a

program that allowed him to immediately erase the contents of his

Octane-provided     laptop.   In   the     Counterclaim      against   Ernest




3 See Octane Resp., ECF No. 91, at 8 (“Octane is not disputing
Plaintiffs had the right to access their Octane-provided
computers.”).
4 In Miller, the Fourth Circuit specifically noted the lack of an

allegation that the employees exceeded their authorized access or
acted without authorization. Miller, 687 F.3d at 207 (“Notably,
however, WEC fails to allege that Miller and Kelley accessed a
computer or information on a computer without authorization.
Indeed, WEC’s complaint belies such a conclusion because it states
that Miller ‘had access to WEC’s intranet and computer servers’
and ‘to numerous confidential and trade secret documents stored on
these computer servers, including pricing, terms, pending
projects[,] and the technical capabilities of WEC.’ Thus, we agree
with the district court that although Miller and Kelley may have
misappropriated information, they did not access a computer
without authorization or exceed their authorized access.”).


                                      11
RICHARDS V. OCTANE                                              1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

Richards, Octane argues that he exceeded his authorized access by

deleting information from his Octane-provided laptop.

     Further, the facts here are distinguishable from those in

Miller. Miller did not involve employees’ installation of a program

on or deletion of information from a work computer. The alleged

installation        and   deletion    could       each   be   considered   an

“alter[ation] [of] information on a computer beyond that which he

is authorized to access.” Miller, 687 F.3d at 206. Without more

discovery,     it    is   unclear    what   the    specific   boundaries   of

Plaintiffs’ authorized access were. It would be premature to find

that this alleged altering of the computer by Rick Richards —

adding to it a program that can erase the information within it —

was, as a matter of law, within his authorized access. The same

applies to the alleged deletion of information by Ernest Richards.

Therefore, the Court denies the motion to dismiss as to Count II

(Violation of the Computer Fraud and Abuse Act) for both Ernest

and Rick Richards.

     C.     Count III (Civil Conspiracy)

     Under West Virginia law, “[a] civil conspiracy is not a per

se, stand-alone cause of action; it is instead a legal doctrine

under which liability for a tort may be imposed upon people who

did not actually commit a tort themselves but who shared a common


                                       12
RICHARDS V. OCTANE                                                     1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
        MOTION TO DISMISS COUNTERCLAIMS [ECF NOS. 74, 93]

plan for its commission with the actual perpetrator(s).” Syl. Pt.

9, Dunn v. Rockwell, 689 S.E.2d 255 (W. Va. 2009). It is “a

combination      of   two   or   more    persons       by   concerted    action   to

accomplish an unlawful purpose or to accomplish some purpose, not

in itself unlawful, by unlawful means. The cause of action is not

created by the conspiracy but by the wrongful acts done by the

defendants to the injury of the plaintiff.” Id. at Syl. Pt. 8.

Here, because the Court has denied the motion to dismiss as to

Counts I and II, it also denies the motion to dismiss as to Count

III (Civil Conspiracy) for both Ernest and Rick Richards, as the

Court finds that Octane has pled sufficient facts to survive a

12(b)(6) challenge to both the underlying tort claims and the

essential elements of a claim for civil conspiracy.

                                 V.     CONCLUSION

     For   the    reasons    discussed        above,    the   Motion    to   Dismiss

Counterclaims [ECF Nos. 74, 93] is DENIED. The Clerk is directed

to transmit copies of this Order to counsel of record.

     It is so ORDERED.

     DATED: December 6, 2019

                                               ___________________________
                                               THOMAS S. KLEEH
                                               UNITED STATES DISTRICT JUDGE




                                         13
